Filed 3/27/18
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                            DIVISION SIX


ROBERT S. GREENFIELD et                        2d Civil No. B281089
al.,                                  (Super. Ct. No. 56-2016-00485246-CU-
                                                    MC-VTA)
     Plaintiffs and Appellants,                  (Ventura County)

v.

MANDALAY SHORES
COMMUNITY ASSOCIATION,

     Defendant and Respondent.



              One of the basic goals of the California Coastal Act of
1976 is to “maximize public access” to the beach. An appellate
court is to liberally construe the Coastal Act to achieve this goal.
Respondent Mandalay Shores Community Association has not
erected a physical barrier to the beach but has erected a
monetary barrier to the beach. (See infra at p. 3.) It has no right
to do so.
              Robert S. Greenfield and Demetra Greenfield appeal
the denial of their motion for a preliminary injunction to stay the
enforcement of a homeowner’s association resolution banning
short term rentals (STR ban) in Oxnard Shores. Appellants
contend that the STR ban violates the California Coastal Act
                                       1
(Pub. Resources Code, § 30000 et seq.) which requires a coastal
development permit for any “development” that results in a
change in the intensity of use of or access to land in a coastal
zone. (§§ 30600, subd. (a); 30106.) Respondent failed to get a
coastal development permit before adopting the STR ban.
             Denying the motion for preliminary injunction, the
trial court remarked that “[t]he Superior Court is not the proper
venue to assess whether or not Mandalay Bay HOA rules conflict
with the Coast[al] Commission goals and plans. The parties
should take this dispute to the Coastal Commission which has
the authority and resources to develop a comprehensive plan to
regulate the limited coastal beach front state asset.”
             We reverse. Section 30803, subdivision (a) of the
California Coastal Act provides that “[a]ny person may maintain
an action for declaratory and equitable relief to restrain any
violation of this division . . . . On a prima facie showing of a
violation of this division, preliminary equitable relief shall be
issued to restrain any further violation of this division.” (Italics
added.)
                    Facts and Procedural History
             Oxnard Shores is a beach community located in the
Oxnard Coastal Zone. (§ 30103, subd. (a).) Non-residents have
vacationed at Oxnard Shores for decades, renting beach homes on
a short term basis.
             Appellants own a single family residence at Oxnard
Shores and, in 2015, started renting their home to families for

      1
       Unless otherwise stated, all statutory references are to the
Public Resources Code, also referred to as the Coastal Act.




                                 2
rental periods of less than 30 days. The property is zoned R-B-1
(single-family-beach) pursuant to City of Oxnard’s (City) Local
Coastal Program Implementation Plan, which was approved by
the Coastal Commission in 1982. (Oxnard Ordinances, § 17-
10(B).) The R-B-1 zoning ordinance makes no mention of STRs.
City has historically treated STRs as a residential activity and
collected a Transient Occupancy Tax for short term rentals. In
2016, City announced that STRs are not addressed in the city
code and that it was considering drafting an STR ordinance to
establish standards for the licensing and operation of STRs.
             Respondent, Mandalay Shores Community
Association, is a mutual benefit corporation established for the
development of Oxnard Shores, now known as Mandalay Shores.
In June 2016, respondent adopted a resolution barring the rental
of single family dwellings for less than 30 days. The STR ban
affects 1,400 units and provides that homeowners who rent their
homes “for less than 30 consecutive days will be levied
incrementally. The first offense will result in a $1,000 fine; the
second offense will result in a $2,500 fine; the third, and
                                                                2
subsequent offenses will result in a $5,000 fine, per offense.”
             In August of 2016, Andrew Willis, Regional
Enforcement Supervisor for the Coastal Commission, sent a
letter advising respondent that the STR ban was a “development”
under the Coastal Act and required a coastal development
permit. Willis requested that respondent work with the City of

      2
      This escalating fine structure for “offenses” sounds like
respondent may think it is a governmental entity. At oral
argument, Justice Perren remarked that it looked like
respondent had appointed itself “Emperor of the Beach.”




                                3
Oxnard and the Coastal Commission to “develop suitable
regulations before taking action in the future related to short-
term rentals in the community.”
              Appellants sued for declaratory and injunctive relief.
(§ 30803.) The trial court denied an ex parte application for a
temporary restraining order and thereafter conducted a hearing
on appellants’ motion for preliminary injunction. The trial court
found that the STR ban was not a “development” within the
meaning of the Coastal Act and denied the request for a
preliminary injunction.
                         Standard of Review
              Where the grant or denial of a preliminary injunction
depends upon the construction of a statute, our review is de novo.
(Ciani v. San Diego Trust & Sav. Bank (1991) 233 Cal. App. 3d
1604, 1611.) [“T]he standard of review is not whether discretion
was appropriately exercised but whether the statute was
correctly construed. [Citation.]” (Ibid.) Section 30803,
subdivision (a) states in pertinent part: “On a prima facie
showing of a violation of this division, preliminary equitable
relief shall be issued to restrain any further violation of this
division.” (Italics added.) Under section 30803, any person may
bring a lawsuit to enjoin an activity that violates the Coastal Act.
(California Coastal Com. v. Quanta Investment Corp. (1980) 113
Cal. App. 3d 579, 610-611.) Because standing is conferred on “any
person,” (§ 30803, subd. (a)) it matters not when appellants
started renting to short term tenants or that appellants can be
adequately compensated for economic damages if the STR ban is
found to be invalid at trial.




                                 4
                      Coastal Zone Development
              Enacted in 1976, the California Coastal Act is
intended to, among other things, “[m]aximize public access to and
along the coast and maximize public recreational opportunities to
the coastal zone consistent with sound resources conservation
principles and constitutionally protected right of private property
owners.” (§ 30001.5, subd. (c).) The Coastal Act requires that
any person who seeks to undertake a “development” in the
coastal zone obtain a coastal development permit. (§ 30600, subd.
(a).) “Development” is broadly defined to include, among other
things, any “change in the density or intensity of use of
land . . . .” Our courts have given the term “development” “[a]n
expansive interpretation . . . consistent with the mandate that
the Coastal Act is to be ‘liberally construed to accomplish its
purposes and objectives.’ [Citation.]” (Pacific Palisades Bowl
Mobile Estates, LLC v. City of Los Angeles (2012) 55 Cal. 4th 783,
796.) “Development” under the Coastal Act “is not restricted to
activities that physically alter the land or water. [Citation.]”
(Ibid.)
              Closing and locking a gate that is usually open to
allow public access to a beach over private property is a
“development” under the Coastal Act. (Surfrider Foundation v.
Martins Beach 1, LLC (2017) 14 Cal.App.5th 238, 248-250
(Surfrider).) So is posting “no trespassing” signs on a 23-acre
parcel used to access a Malibu beach. (LT-WR, L.L.C. v.
California Coastal Com. (2007) 152 Cal. App. 4th 770, 779, 805.)
              In Surfrider, the landowner argued that a broad
interpretation of the term “development” would lead to absurd
results and require a coastal development permit if a homeowner
wanted to throw a party. (Surfrider, supra, 14 Cal.App.5th at p.




                                5
254.) Rejecting the argument, the Court of Appeal noted that the
Coastal Act exempts certain activities such as “temporary events”
that do not have a significant adverse impact on coastal
resources. (Ibid., citing section 30610, subd. (i)(1).) Such an
exemption must be determined by the Coastal Commission
executive director. (Ibid.) The Coastal Commission “shall, after
public hearing, adopt guidelines to implement this subdivision to
assist local governments and persons planning temporary events
in complying with this division by specifying the standards which
the executive director shall use in determining whether a
temporary event is excluded from permit requirements pursuant
to this subdivision.” (§ 30610, subd. (i)(1).)
             Here the STR ban changes the intensity of use and
access to single family residences in the Oxnard Coastal Zone.
STRs were common in Oxnard Shores before the STR ban; now
they are prohibited. The trial court found that if it did not issue
a preliminary injunction, “arguably the public will be restricted
in its access to the coast.”
             Respondent asserts that the STR ban is necessary to
curtail the increasing problem of short term rentals which cause
parking, noise, and trash problems. STR bans, however, are a
matter for the City and Coastal Commission to address. STRs
may not be regulated by private actors where it affects the
intensity of use or access to single family residences in a coastal
zone. The question of whether a seven-day house rental is more
of a neighborhood problem than a 31-day rental must be decided
by City and the Coastal Commission, not a homeowner’s
association.
             Respondent claims that the STR ban is consistent
with City’s R-G-1 zoning but points to nothing in the coastal




                                 6
zoning ordinance that says that the rental of a single family
                                     3
dwelling for 29 days is prohibited. The trial court stated that it
is not in the business of tailoring STR rules. “That should be left
for the City, which is in the process of considering amending its
coastal zoning section to specifically deal with [STRs] and the
Coastal Commission, which reviews any proposed amendment to
the local coastal plan.” We concur. The decision to ban or
regulate STRs must be made by the City and Coastal
Commission, not a homeowner’s association. Respondent’s STR
ban affects 1,400 units and cuts across a wide swath of beach
properties that have historically been used as short term rentals.


      3
        Respondent asserts that the short term rental of a single
family dwelling is a commercial use of property, similar to a bed
and breakfast facility, and is subject to City’s Coast Visitor-
Serving Commercial Sub-Zone zoning ordinance. (Oxnard
Ordinances § 17-18.) That ordinance regulates
commercial/recreational activities in the coastal area such as
skating rinks, amusement centers, boat rentals, night clubs,
tourist hotels, motels, convention and conference facilities, and
vacation timeshare developments. Section 17-18 makes no
mention of bed and breakfast facilities or the short term rental of
single family dwellings.
       Respondent also argues that “family,” as used in the R-B-1
“single family dwelling” zoning ordinance, does not include
families living in short term rentals. City has never interpreted
the R-B-1 zoning ordinance to ban STRs nor has the Coastal
Commission. City’s interpretation of its zoning ordinance is
entitled to deference (MHC Operating Limited Partnership v. City
of San Jose (2003) 106 Cal. App. 4th 204, 219), as is the Coastal
Commission’s interpretation of the Oxnard Local Coastal
Program. (Hines v. California Coastal Com. (2010) 186
Cal. App. 4th 830, 849.)




                                 7
A prima facie showing has been made to issue a preliminary
injunction staying enforcement of the STR ban until trial.
(§ 30803.)
                             Disposition
            The judgment is reversed. The trial court is ordered
to enter a new order granting appellant’s motion for preliminary
injunction. (§ 30803, subd. (a).) No bond shall be required.
(Ibid.) Appellant is awarded costs on appeal. Appellant’s request
for attorney fees under the private attorney general statute (see
Code Civ. Proc., § 1021.5) is an issue to be decided in the first
instance in the trial court on noticed motion. (Arden Carmichael,
Inc. v. County of Sacramento (2000) 79 Cal. App. 4th 1070, 1079-
1080.)
            CERTIFIED FOR PUBLICATION.



                                    YEGAN, Acting P. J.

We concur:

             PERREN, J.



             TANGEMAN, J.




                                8
                    Kent Kellegrew, Judge

               Superior Court County of Ventura

                ______________________________

           Ferguson Case Orr Paterson and Wendy Cole
Lascher, Michael A. Velthoen, for Plaintiffs and Appellants.
           Hathaway, Perrett, Webster, Powers, Chrisman &
Gutierrez and Robert A. Bartosh, Seth P. Shapiro, for Defendant
and Respondent.